Citation Nr: 0403571	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  01-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  


INTRODUCTION

The veteran had active military duty from July 1951 to July 
1955, and from September 1955 to July 1972.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied an evaluation in 
excess of 10 percent for right ear hearing loss.  The case is 
not ready for appellate review.  


REMAND

During a Travel Board hearing before the undersigned in 
October 2003, the veteran presented a claim for service 
connection for left ear hearing loss.  A written claim for 
this benefit was received at the RO several days after the 
hearing.  

Because the claim for an increased evaluation for right ear 
hearing loss is, pursuant to the schedular criteria for 
evaluation hearing loss disability, inextricably intertwined 
with a claim for service connection for left ear hearing 
loss, the issue perfected for appeal will be deferred pending 
development and adjudication of the new service connection 
claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Service connection for right ear hearing loss was granted, 
effective the first of the month following service separation 
(August 1972), based upon documented findings that the 
veteran sustained a right ear infection during service in 
1962, which has resulted in profound right ear hearing loss.  
No claim for left ear hearing loss has been previously 
brought or adjudicated.  During the hearing before the 
undersigned, the veteran claimed left ear hearing loss was 
attributable to noise exposure during his years of military 
service.  

Accordingly, the case is remanded for the following:

1.  Initially, the RO should undertake 
VCAA notice and development action with 
respect to the claim for service  
connection for left ear hearing loss.  

2.  Thereafter the veteran should be 
provided a VA audiometric examination 
with his claims folder provided to the 
examiner for careful review.  In addition 
to a report of current audiological 
findings, the examiner is requested to 
provide an opinion as to whether it is 
more, less or equally likely that any 
left ear hearing loss presently 
identified is causally attributable to 
incidents of the veteran's military 
service from 1951 to 1972, including but 
not limited to noise exposure.  A 
reasoned explanation of the basis for the 
examiner's opinion is essential.

3.  Thereafter, the RO should address the 
new service connection claim (left ear), 
and then readdress the pending increased 
rating claim (right ear).  If the result 
is not satisfactory to the veteran, a 
supplemental statement of the case should 
be issued to the veteran and 
representative and they must be given an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


